66 F.3d 325
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy HOWARD, et al., Plaintiffs-Appellants,v.CATHOLIC SOCIAL SERVICES OF CUYAHOGA COUNTY, INC., et al.,Defendants-Appellees.
No. 94-3676.
United States Court of Appeals, Sixth Circuit.
Sept. 8, 1995.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and CHURCHILL, District Judge.*
PER CURIAM.


1
This case brought by the alleged natural father of a child referred to in the pleadings as "Baby Mary Beth" seeks injunctive relief as well as attorney's fees for actions taken in the juvenile court of Cuyahoga County, Ohio.  To protect the child, the Catholic Social Services Agency was given temporary custody of the child pending a court proceeding.  In filing the federal court action, there was a request that the federal court stay the state court proceeding.  This motion was denied, and the case proceeded to completion.  The completed juvenile court record was appealed to the Ohio Court of Appeals which affirmed the juvenile court of Cuyahoga County.  That opinion was in turn appealed to the Ohio Supreme Court which also affirmed the decision of the judge of the juvenile court of Cuyahoga County.  There remains no justiciable issue before this court.  There is no agency or individual against whom an injunction could issue, and the remaining request for attorney's fees is clearly without merit.


2
The judgment of the district court is affirmed.  The case is dismissed as moot.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation